HODGES, Vice Chief Justice.
The issue in this workers’ compensation action is whether there was any competent evidence to support the Workers’ Compensation Court’s order denying benefits. We find that there was.
This is a respiratory impairment case. The respondent introduced the medical report of Dr. Robert Mahaffey. Dr. Mahaf-fey found that there was no impairment. The spirometry tests on which Dr. Mahaf-fey based his report were within the 95% confidence interval. The claimant gave Dr. Mahaffey a history that he could climb two flights of stairs before slowing down and that there was no limit to the distance he could walk on a level surface. The claimant stated that he could keep up with people his own age. He stated that he did not play backyard football because of shortness of breath. Dr. Mahaffey stated that the claimant's “history of being able to *34keep up with people his own age and walking as far as he wants is consistent with this exam.”
The claimant objected on the basis that the report did not comply with the American Medical Association’s 1984 Guide to the Evaluation of Permanent Impairment in that the doctor did not give a Dco test. The Court of Appeals affirmed the trial tribunal’s denial of compensation, holding that the respondent’s medical report was not incompetent for failure to give the Dco test. This Court granted cer-tiorari.
This case is controlled by Orrell v. B.F. Goodrich, 787 P.2d 848 (Okla.1990). In Orrell, the claimant argued that the Dco test was required because his complaints were of greater severity than the spirome-try test indicated. The respondent’s doctor found that the history of dyspnea was consistent with the spirometry test results. This Court held whether the complaints are of greater severity than the spirometry results are within the “area of medical discretion which a court should not normally delve into.” This Court also held that a Dco test was not always required before a claimant could be rated at zero impairment.
Then in Davis v. B.F. Goodrich, 826 P.2d 587 (1992), this Court reaffirmed Orrell. In Davis, this Court stated:
Step II of the physiologic evaluation is the Dco test. Even though the Step I results are within the normal range, if the patient’s respiratory complaints are inconsistent with that range, then the Dco test must be given. It is within the physician’s medical expertise to determine if the complaints are inconsistent with the spirometry results. The 1984 Guide does not require the Dco test as a prerequisite to a zero impairment rating in all circumstances.
In the present case, the spirometry tests were within the 95% confidence interval. The results of the spirometry test allowed for a rating of zero impairment. The medical expert found that the claimant’s complaints were consistent with the results of the spirometry test. Therefore, the medical report was competent evidence on which the trial court could find that the petitioner was not entitled to compensation.
The facts in the case at bar are almost identical to the facts in Orrell. The Workers’ Compensation Court and the Court of Appeals were correct.
CERTIORARI PREVIOUSLY GRANTED; COURT OF APPEALS OPINION VACATED; WORKERS’ COMPENSATION COURT SUSTAINED.
OPALA, C.J., and LAVENDER, SIMMS, DOOLIN, HARGRAVE and SUMMERS, JJ., concur.
KAUGER, J., concurs by reason of stare decisis.
ALMA WILSON, J., dissents.